Order entered March 22, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01268-CR

                                JENNIFER FOLEY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                           On Appeal from the 26th District Court
                                Williamson County, Texas
                            Trial Court Cause No. 14-0094-K26

                                            ORDER
       The reporter’s record was due November 18, 2018.               On February 11, 2019, a

supplemental clerk’s record was filed containing the trial court’s order finding appellant indigent

and ordering the appellate record furnished without cost. On February 14, 2019, we ordered

official court reporter Cindy Kocher to file the complete reporter’s record in this appeal by

March 7, 2019.     To date, the reporter’s record has not been filed and we have had no

communication from Ms. Kocher.

       We ORDER official court reporter Cindy Kocher to file the complete reporter’s record in

this appeal by 5:00 p.m. on April 1, 2019. We caution Ms. Kocher that the failure to do so will

result in the Court taking whatever remedies it has to ensure this appeal proceeds in a more
timely fashion, including ordering that Ms. Kocher not sit until the complete reporter’s record is

filed.

         We DIRECT the Clerk of the Court to send copies of this order to the Honorable Donna

King, Presiding Judge, 26th District Court; court reporter Cindy Kocher, 26th District Court; and

to counsel for all parties.



                                                    /s/     LANA MYERS
                                                            JUSTICE